DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/2/2019 and 2/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 7, 9, 13-14, and 22 are objected to because of the following informalities:
In claim 1, “eachofsaidpluralityofcoilsegmentsconsisting” should read –each of said plurality of coil segments consisting—
In claim 7, “wherein saidpluralityof segment holdportions of said segment arrangement body” should say --wherein said plurality of segment hold portions of said segment arrangement body--
In claim 9 “adjustabledepending on the number of layers of saidplurality of coil segments” should read –adjustable depending on the number of layers of said plurality of coil segments--
In claim 13, “eachofsaidpluralityofcoilsegmentsconsisting” should read –each of said plurality of coil segments consisting—
In claim 14, “to formapredeterminedshape consistingofapair” should read --to form a predetermined shape consisting of a pair—

In claim 14, “insaidsecondbendingsection, inlinewithslotsof theelectrical rotating machine” should read –in said second bending section, in line with slots of the electrical rotating machine—
In claim 14, “a plurality of coilsegments, eachofsaidpluralityofcoilsegmentsconsisting of” should read --a plurality of coil segments, each of said plurality of coil segments consisting of—
In claim 22, “The manufacturing apparatus of an electrical rotating machinesasclaimedinclaim21, whereinsaid separationpreventing means” should read --The manufacturing apparatus of an electrical rotating machines as claimed in claim 21, wherein said separation preventing means--
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations of Claims 1-24 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Below are claim limitations, and which claim they are first recited in, which invoke 112(f) interpretation:
Claim 1:
Transport means (Spec; [0043-0049]), which meets the three-pronged test
Guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 2:
Previously recited guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 3:
Previously recited guide means (Spec; [0043, 0051]), which meets does not meet (C) of the three-pronged test, since the structure is modified by a single layer configuration consisting of a single guide member
Claim 4:
Previously recited guide means (Spec; [0043, 0051]), which does not meet (C) of the three-pronged test, since it is modified by the structure, “a two layer configuration consisting of an outer guide member and an inner guide member located nearer than said outer guide member with respect to the center axis of said segment arrangement body, and wherein a length of said inner guide member along the circumferential direction of said segment arrangement body is shorter than a length of said outer guide member along the circumferential direction of said segment arrangement body”
Claim 5:
Previously recited transport means (Spec; [0043-0049]) and guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 6:
Previously recited guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 8:
Separation preventing means (Spec; [0044]), which meets the three-pronged test
Claim 9:
Previously recited separation preventing means (Spec; [0044]), which does not meet (C) of the three pronged test, since it is modified by the structure, “an abutment member for performing abutment along the peripheral surface of said segment arrangement body, an abutment pressure of said abutment member being adjustable depending on the number of layers of said plurality of coil segments”
Claim 13:
Transport means (Spec; [0043-0049]), which meets the three-pronged test
Guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 14:
Transport means (Spec; [0043-0049]), which meets the three-pronged test
Guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 15:
Previously recited guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 16:
Previously recited guide means (Spec; [0043, 0051]), which meets does not meet (C) of the three-pronged test, since the structure is modified by, “a single layer configuration consisting of a single guide member.”
Claim 17:
Previously recited guide means (Spec; [0043, 0051]), which does not meet (C) of the three-pronged test, since it is modified by the structure, “a two layer configuration consisting of an outer guide member and an inner guide member located nearer than said outer guide member with respect to the center axis of said segment arrangement body, and wherein a length of said inner guide member along the circumferential direction of said segment arrangement body is shorter than a length of said outer guide member along the circumferential direction of said segment arrangement body
Claim 18:
Previously recited transport means (Spec; [0043-0049]) and guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 19:
Previously recited guide means (Spec; [0043, 0051]), which meets the three-pronged test
Claim 21:
Separation preventing means (Spec; [0044]), which meets the three-pronged test
Claim 22:
Previously recited separation preventing means (Spec; [0044]), which does not meet (C) of the three pronged test, since it is modified by the structure, “an abutment member for performing abutment along the peripheral surface of said segment an abutment pressure of said abutment member being adjustable depending on the number of layers of said plurality of coil segments”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kubota et al. (JP 2012-151996; IDS; English Machine Translation Attached).
In claim  1, Kubota discloses (Fig. 1-10) a coil assembling apparatus (1) comprising: a transport means (11-13, 20, 30-32) for transporting in sequence a plurality of coil segments (10), each of said plurality of coil segments (10) consisting of a pair of slot insertion portions (10a, 10b) extending substantially in parallel with each other and a linking portion (10c) for coupling said pair of slot insertion portions (10a, 10b); a segment arrangement body (17) capable of rotating around a center axis (central axis of 17, as shown in Fig. 2) thereof and provided with a plurality of segment hold portions (recessed portions of 17a) annularly arranged along a circumferential direction of said segment arrangement body (17), into which said plurality of coil segments (10a, 10b) transported by said transport means (11-13, 20, 30-32) can be respectively inserted from an outer radial directions of said segment arrangement 
In claim 8, Kubota discloses wherein said apparatus further comprises a separation preventing means (18, 19, 40-41) for supporting said plurality of coil segments (10) arranged in said plurality of segment hold portions (17a) of said segment arrangement body (17) so as to prevent separation of said plurality of coil segments (10) from said plurality of segment hold portions (17a; [0016]).
In claim 9, Kubota discloses wherein said separation preventing means (18, 19, 40-41) has an abutment member (18, 19) for performing abutment along the peripheral surface of said segment arrangement body (17), an abutment pressure (via 40-41, since they are spring devices; [0016]) of said abutment member (18-19) being adjustable depending on the number of layers of said plurality of coil segments (10; [0016]).
In claim 12, Kubota discloses (Fig. 1-10) a coil assembling method comprising the steps of: preparing a segment arrangement body (17) provided with a plurality of segment hold portions (recesses of 17a) annularly arranged along a circumferential direction of said segment arrangement body (17; illustrated in Fig. 2), into which a plurality of coil segments (10) can be respectively inserted from an outer radial directions of said segment arrangement body (17; [0015]), each of said plurality of coil segments (10) consisting of a pair of slot insertion portions (10a, 10b) extending substantially in parallel with each other and a linking portion (10c) for coupling said pair of slot insertion portions (10a, 10b); guiding to insert one slot insertion portion (10a) of said pair of slot insertion portions (10a, 10b) of 
In claim 13, Kubota discloses (Fig. 1-10) a manufacturing apparatus of an electrical rotating machines including a coil assembling apparatus (1), said coil assembling apparatus (1) comprising: a transport means (11-13, 20, 30-32) for transporting in sequence a plurality of coil segments (10), each of said plurality of coil segments (10) consisting of a pair of slot insertion portions (10a, 10b) extending substantially in parallel with each other and a linking portion (10c) for coupling said pair of slot insertion portions (10a, 10b); a segment arrangement body (17) capable of rotating around a center axis (axis of 17) thereof and provided with a plurality of segment hold portions (recesses of 17a) annularly arranged along a circumferential direction of said segment arrangement body (17; Fig. 2), into which said plurality of coil segments (10) transported by said transport means (11-13, 20, 30-32) can be respectively inserted from an outer radial directions of said segment arrangement body (17); and a guide means (14) for guiding to insert one slot insertion portion (10a) of said pair of slot insertion portions (10a, 10b) of each of said coil segments (10) into one of said segment hold portions (17a) each time said segment arrangement body (17) rotates by a first predetermined angle (based on the drive gear; [0014-0015]), and for guiding to insert the other one slot insertion portion (10b) of said pair of slot insertion portions (10a, 10b) into the other one of said segment hold portions (17a) when said segment arrangement body (17) rotates by a second predetermined angle from the insertion of the one slot insertion portion (10a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (WO 2016/104103; IDS; English Machine Translation Attached) in view of Kubota et al. (JP 2012-151996; IDS; English Machine Translation Attached).

Fukuda does not teach said coil assembling apparatus comprising: a transport means for transporting in sequence a plurality of coil segments, each of said plurality of coil segments consisting of a pair of slot insertion portions extending substantially in parallel with each other and a linking portion for coupling said pair of slot insertion portions; a segment arrangement body capable of rotating around a center axis thereof and provided with a plurality of segment hold portions annularly arranged along a circumferential direction of said segment arrangement body, into which said plurality of coil segments transported by said transport means can be respectively inserted from an outer radial directions of said segment arrangement body; and a guide means for guiding to insert one slot insertion portion of said pair of slot insertion portions of each of said coil segments into one of said segment hold portions each time said segment arrangement body rotates by a first predetermined angle, and for guiding to insert the other one slot insertion portion of said pair of slot insertion portions into the other one of said segment hold portions when said segment arrangement body rotates by a second predetermined angle from the insertion of the one slot insertion portion.

Therefore in view of Kubota, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Fukuda to have arrived at the claimed invention, in order to sequentially provide coils provided with leg pairs, and arranging them in an annular shape while superimposing them, in a stator core (Kubota; [0001-0003]).
In claim 21, Fukuda as modified teaches the apparatus of claim 14; furthermore Fukuda does not teach wherein said apparatus further comprises a separation preventing means for supporting said plurality of coil segments arranged in said plurality of segment hold portions of said segment 
However, Kubota further teaches wherein said apparatus further comprises a separation preventing means (18, 19, 40-41) for supporting said plurality of coil segments (10) arranged in said plurality of segment hold portions (17a) of said segment arrangement body (17) so as to prevent separation of said plurality of coil segments (10) from said plurality of segment hold portions (17a; [0016]).
Therefore further in view of Kubota, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Fukuda as modified to have arrived at the claimed invention, in order to sequentially provide coils provided with leg pairs, and arranging them in an annular shape while superimposing them, in a stator core (Kubota; [0001-0003]).
In claim 22, Fukuda as modified teaches the apparatus of claim 21; furthermore Fukuda does not teach wherein said separation preventing means has an abutment member for performing abutment along the peripheral surface of said segment arrangement body, an abutment pressure of said abutment member being adjustable depending on the number of layers of said plurality of coil segments.
However, Kubota further teaches wherein said separation preventing means (18, 19, 40-41) has an abutment member (18, 19) for performing abutment along the peripheral surface of said segment arrangement body (17), an abutment pressure (via 40-41, since they are spring devices; [0016]) of said abutment member (18-19) being adjustable depending on the number of layers of said plurality of coil segments (10; [0016]).
Therefore further in view of Kubota, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the apparatus of Fukuda as .
Allowable Subject Matter
Claims 2-7, 10-11, 15-20, and 23-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “wherein said guide means is configured that the one slot insertion portion of said pair of slot insertion portions passes through between said guide means and said segment arrangement body, and that the other one slot insertion portion of said pair of slot insertion portions passes through the opposite side of said guide means with respect to said segment arrangement body.”
Claim 6: “wherein said segment arrangement body is arranged so that the rotation center axis thereof is horizontally-supported, and wherein said guide means is arranged above said segment arrangement body.”
Claim 7: “wherein said plurality of segment hold portions of said segment arrangement body are arranged between a plurality of blades that are extended to a radial direction of said segment arrangement body and annually arranged along a circumferential direction of said segment arrangement body, and wherein heights in the radial direction of said plurality of blades are variable depending on the number of layers of said plurality of coil segments.”
Claim 10: “wherein said abutment member comprises a belt body for performing co-rotation depending on the rotation of said segment arrangement body.”
Claim 11: “wherein said apparatus further comprises a push-out mechanism for pushing out the plurality of coil segments held in said plurality of segment hold portions of said segment arrangement body, to the axial direction of said segment arrangement body.”
Claim 15: “wherein said guide means is configured that the one slot insertion portion of said pair of slot insertion portions passes through between said guide means and said segment arrangement body, and that the other one slot insertion portion of said pair of slot insertion portions passes through the opposite side of said guide means with respect to said segment arrangement body.”
Claim 19: “wherein said segment arrangement body is arranged so that the rotation center axis thereof is horizontally-supported, and wherein said guide means is arranged above said segment arrangement body.”
Claim 20: “wherein said plurality of segment hold portions of said segment arrangement body are arranged between a plurality of blades that are extended to a radial direction of said segment arrangement body and annually arranged along a circumferential direction of said segment arrangement body, and wherein heights in the radial direction of said plurality of blades are variable depending on the number of layers of said plurality of coil segments.”
Claim 23: “wherein said abutment member comprises a belt body for performing co-rotation depending on the rotation of said segment arrangement body.”
Claim 24:  “wherein said apparatus further comprises a push-out mechanism for pushing out the plurality of coil segments held in said plurality of segment hold portions of said segment arrangement body, to the axial direction of said segment arrangement body.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyawaki et al. (US 2019/0190359) teaches a manufacturing apparatus of an electrical rotating machine having a coil segment shaping section for shaping a linear wire rod into a coil segment with a pair of slot insertion portions.
Miyazaki et al. (US 2019/0109523) teaches a manufacturing apparatus of an electrical rotating machine having a coil segment shaping section for shaping a linear wire rod into a coil segment with a pair of slot insertion portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832